UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF MANAGEMENT

JUL 30 2002
Mr. John J. Tommasini
Assistant Director
Bureau of Special Education
Pennsylvania Department of Education
333 Market Street
Harrisburg, Pennsylvania 17126-0333
Dear Mr. Tommasini:
This is in response to your April 25, 2002, letter to this Office in which you request guidance
under the Family Educational Rights and Privacy Act (FERPA). Specifically you ask whether
FERPA allows the Pennsylvania Department of Education (PDE) to share findings in complaints
filed under Part B of the Individuals with Disabilities Education Act (IDEA) with complainants
who are not the parent or guardian of the student to whom the complaint relates. This Office
administers FERPA and is responsible for providing technical assistance under that statute.
You explain in your letter that as the cognizant State education agency (SEA) under the IDEA
State complaint procedure, PDE is required to have procedures for "an organization or
individual" to file a signed written complaint that must include the facts upon which the
allegation is raised. 34 CFR §§ 300.660-662. IDEA regulations provide that within 60 days of
receipt of a complaint the SEA must issue a written decision addressing each allegation and
containing findings of fact, conclusions, and reasons for the SEA's decision. PDE's practice has
been to issue a written complaint report to both the local education agency (LEA) and the
complainant. Your letter notes that PDE's complaint findings contain personally identifiable
information about a student subject to the confidentiality and privacy protections of IDEA and
FERPA.
Based on guidance regarding IDEA State complaint procedures issued by the Department's
Office of Special Education Programs (OSEP) on July 17, 2000, PDE wishes to establish new
procedures for complaints from non-parents under Part B. You expressed doubt whether
redacting information about a student's identity would satisfy FERPA requirements and ask
whether this Office agrees with your conclusion that in order to comply with both IDEA and
FERPA, PDE must require any non-parent individual or organization to include parental consent
for the disclosure of student information before initiating an investigation under PDE's
complaint procedures.

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202-4500
www.ed.gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - Mr. John J. Tommasini
OSEP's response to Question 2 in the July 2002 guidance provided with your inquiry states:
An SEA is required to resolve any complaint that meets the requirements of
§ 300.662, including a complaint alleging that a public agency has failed to
provide FAPE to a child with a disability....
If a complaint is filed by someone other than a parent, the SEA may not provide
personally identifiable information to the non-parent complainant as part of the
decision without parent consent. Under § 300.571(a)(1), parental consent
generally must be obtained before personally identifiable information is disclosed
to anyone other than officials of participating agencies collecting or using the
information under Part B.
We understand this guidance to mean that PDE may not refuse to resolve a complaint by a nonparent individual or organization if the parent refuses to consent to the disclosure of personally
identifiable information about the student. However, the SEA may not provide the personally
identifiable information from the complaint decision without the parent's consent. See §
300.571. Accordingly, if the PDE discloses a complaint decision that contains personally
identifiable information, the PDE must obtain the consent of the parent. See § 99.3 "Personally
identifiable information" and § 99.30 of the FERPA regulations. We have consulted with OSEP
in responding to your inquiry. If you have any further questions about IDEA in this regard, you
may call Mrs. JoLeta Reynolds in OSEP at (202) 205-5507.
I trust that the above information is responsive to your concerns. Should you have additional
questions about FERPA, please do not hesitate to contact this Office again.
Sincerely,

LeRoy S. Rooker
Director
Family Policy Compliance Office
Stephanie Lee
Director, OSEP

